Exhibit 10.3
AMENDED AND RESTATED PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (as amended, modified, extended, renewed or replaced,
this “Agreement” or the “Pledge Agreement”) is entered into as of April 14, 2011
by and among the parties identified as “Pledgors” on the signature pages hereto
and such other parties as may become Pledgors hereunder after the date hereof
(each a “Pledgor” and collectively the “Pledgors”), and BANK OF AMERICA, N.A.,
in its capacity as Collateral Agent (in such capacity, the “Collateral Agent”)
for the holders of the Secured Obligations (defined below) and amends and
restates that certain Pledge Agreement, dated as of July 8, 2008, as amended and
modified from time to time prior to the date hereof, among the pledgors from
time to time party thereto and Bank of America, N.A., as administrative agent.
RECITALS
     WHEREAS, a credit facility has been established pursuant to the Credit
Agreement (as amended, modified, supplemented, increased, extended, restated,
refinanced and replaced from time to time, the “Credit Agreement”) dated as of
the date hereof among Huron Consulting Group Inc., a Delaware corporation, as
Borrower, the subsidiaries and affiliates identified therein, as Guarantors, the
lenders identified therein, and Bank of America, N.A., as Administrative Agent;
and
     WHEREAS, this Agreement is required by the terms of the Credit Agreement.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions.
     (a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect from time to time in
the State of Illinois except as such terms may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply (the “UCC”): Financial Asset,
Instrument, Proceeds, Securities Account and Security.
     (b) In addition, the following terms shall have the meanings set forth
below:
     “Collateral” has the meaning provided in Section 2 hereof.
     “Pledged Equity” means, with respect to each Pledgor, (i) 100% of the
issued and outstanding Equity Interests in the Borrower and each of its Domestic
Subsidiaries that is directly owned by such Pledgor and (ii) 65% (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (A) could not reasonably be expected to cause the undistributed earnings
of such Material First Tier Foreign Subsidiary as determined for United States
federal income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Material First Tier Foreign Subsidiary of the Pledgors, including the
Equity Interests set out in Schedule 1 hereto, in each case together with the
certificates (or other agreements or instruments),





--------------------------------------------------------------------------------



 



if any, representing such shares, and all options and other rights, contractual
or otherwise, with respect thereto, including, but not limited to, the
following:
     (1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and
     (2) in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Equity Interests of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Pledgor.
     “Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including the reasonable fees, charges and
disbursements of counsel.
     2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Pledgor hereby pledges and grants to the Collateral Agent, for the benefit
of the holders of the Secured Obligations, a continuing security interest in,
and a right to set off against, any and all right, title and interest of such
Pledgor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): all Pledged
Equity and all Proceeds thereof.
     The Pledgors and the Collateral Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral constitutes continuing collateral security for
all of the Secured Obligations, whether now existing or hereafter arising.
     3. Representations and Warranties. Each Pledgor hereby represents and
warrants to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, that:
     (a) Ownership. Such Pledgor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no “adverse claim” within the meaning of Section 8-102 of the UCC with
respect to the Pledged Equity of such Pledgor.
     (b) Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral and, when properly perfected by filing,
shall constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of interests
in partnerships and limited liability companies that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
taking possession by the Collateral Agent of the certificated securities (if
any) evidencing the Pledged Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Collateral
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments.
     (c) Authorization of Pledged Equity. All Pledged Equity is (i) duly
authorized and validly issued, (ii) fully paid and, to the extent applicable,
nonassessable and (iii) is not subject to the preemptive rights of any Person.

2



--------------------------------------------------------------------------------



 



     (d) Interests in Partnerships and Limited Liability Companies. None of the
Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.
     (e) Consents; Etc. There are no restrictions in any Organization Document
or shareholder agreement, buy-sell agreement or other similar agreement
governing or relating to any Pledged Equity which would limit or restrict
(i) the grant of a Lien pursuant to this Agreement on such Pledged Equity,
(ii) the perfection of such Lien or (iii) the exercise of remedies in respect of
such perfected Lien in the Pledged Equity as contemplated by this Agreement.
Except for (i) the filing or recording of UCC financing statements, (ii) such
actions as may be required by Laws affecting the offering and sale of
securities, (iii) such actions as may be required by Laws affecting the offering
and sale of securities, (iv) such actions as may be required by applicable
foreign Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
and (v) consents, authorizations, filings or other actions which have been
obtained or made, no consent or authorization of, filing with, or other act by
or in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including, without limitation, any stockholder, member or creditor
of such Pledgor), is required for (A) the grant by such Pledgor of the security
interest in the Collateral granted hereby or for the execution, delivery or
performance of this Agreement by such Pledgor, (B) the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC) or (C) the exercise by the Collateral Agent of the rights
and remedies provided for in this Agreement.
     4. Covenants. Each Pledgor covenants that until termination of this
Agreement, such Pledgor shall:
     (a) Delivery of Pledged Equity. Deliver to the Collateral Agent in
accordance with the terms of the Credit Agreement, all certificates and
instruments constituting Pledged Equity of such Pledgor. Prior to delivery to
the Collateral Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Pledgor for the benefit of the Collateral Agent pursuant
hereto. All such certificates representing Pledged Equity shall be delivered in
suitable form for transfer by delivery or shall be accompanied by undated duly
executed instruments of transfer or assignment in blank, in a form reasonably
acceptable to the Collateral Agent.
     (b) Filing of Financing Statements, Notices, etc. Each Pledgor shall
execute and deliver to the Collateral Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things as the Collateral Agent may reasonably
deem necessary or appropriate (i) to assure to the Collateral Agent its security
interests hereunder, including such instruments as the Collateral Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, and (iii) to otherwise
protect and assure the Collateral Agent of its rights and interests hereunder.
Furthermore, each Pledgor also hereby irrevocably makes, constitutes and
appoints the Collateral Agent, its nominee or any other person whom the
Collateral Agent may designate, as such Pledgor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Pledgor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Collateral Agent’s reasonable discretion would be necessary or appropriate in
order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until termination of this Agreement. Each Pledgor hereby agrees that
a carbon, photographic or other

3



--------------------------------------------------------------------------------



 



reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Collateral Agent without notice thereof
to such Pledgor wherever the Collateral Agent may in its sole discretion desire
to file the same.
     (c) Issuance or Acquisition of Equity Interests in Partnership or Limited
Liability Company. Not without executing and delivering, or causing to be
executed and delivered, to the Collateral Agent such agreements, documents and
instruments as the Collateral Agent may reasonably require, issue or acquire any
Pledged Equity consisting of an interest in a partnership or a limited liability
company that (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.
     5. Authorization to File Financing Statements. Each Pledgor hereby
authorizes the Collateral Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Collateral Agent may from time to time reasonably
deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC (including authorization
to describe the Collateral hereunder, together with the collateral under the
Security Agreement, as “all personal property”, “all assets” or words of similar
meaning).
     6. Advances. On failure of any Pledgor to perform any of the covenants and
agreements contained herein, the Collateral Agent may, in its reasonable
discretion, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Collateral Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Pledgors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Collateral Agent on behalf of any Pledgor, and no
such advance or expenditure therefor, shall relieve the Pledgors of any default
hereunder, under any of the other Loan Documents or under any other documents
relating to the Secured Obligations. The Collateral Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
     7. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Collateral Agent shall have, in addition to the rights
and remedies provided herein, in the Loan Documents, in any other documents
relating to the Secured Obligations, or by Law (including levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the Collateral
Agent may, with or without judicial process or the aid and assistance of others,
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Pledgors hereby waives to the fullest extent permitted by
Law, at any place and time or times, sell and deliver any or all Collateral held
by or for it at public or private sale (which in the case of a

4



--------------------------------------------------------------------------------



 



private sale of Pledged Equity, shall be to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Collateral Agent deems advisable, in its
reasonable discretion (subject to any and all mandatory legal requirements).
Each Pledgor acknowledges that any such private sale may be at prices and on
terms less favorable to the seller than the prices and other terms which might
have been obtained at a public sale and, notwithstanding the foregoing, agrees
that such private sale shall be deemed to have been made in a commercially
reasonable manner and, in the case of a sale of Pledged Equity, that the
Collateral Agent shall have no obligation to delay sale of any such securities
for the period of time necessary to permit the issuer of such securities to
register such securities for public sale under the Securities Act of 1933.
Neither the Collateral Agent’s compliance with applicable Law nor its disclaimer
of warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Pledgor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Pledgors in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least
10 days before the time of sale or other event giving rise to the requirement of
such notice. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor further acknowledges and agrees that any offer to sell
any Pledged Equity which has been (i) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (ii) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent may, in
such event, bid for the purchase of such securities. The Collateral Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
Law, any holder of Secured Obligations may be a purchaser at any such sale. To
the extent permitted by applicable Law, each of the Pledgors hereby waives all
of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable Law, the Collateral Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by Law, be made at the time and place to which the sale
was postponed, or the Collateral Agent may further postpone such sale by
announcement made at such time and place.
     (d) Nonexclusive Nature of Remedies. Failure by the Collateral Agent to
exercise any right, remedy or option under this Agreement, any other Loan
Document, any other document relating to the Secured Obligations, or as provided
by Law, or any delay by the Collateral Agent in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Collateral Agent shall only be granted as
provided herein. To the extent permitted by Law, neither the Collateral Agent,
the holders of the Secured Obligations, nor any party acting as attorney for the
Collateral Agent, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Collateral Agent
and the holders of the Secured Obligations under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the Collateral
Agent may have.

5



--------------------------------------------------------------------------------



 



     (e) Retention of Collateral. In addition to the rights and remedies
hereunder, the Collateral Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Collateral Agent shall have provided
such notices, however, the Collateral Agent shall not be deemed to have accepted
or retained any Collateral in satisfaction of any Secured Obligations for any
reason.
     (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
are legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the Default Rate, together with
the costs of collection and the fees, charges and disbursements of counsel. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.
     8. Rights of the Collateral Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Pledgor hereby designates and appoints the Collateral Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Collateral Agent may reasonably determine;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
     (iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may reasonably
deem appropriate;
     (iv) receive, open and dispose of mail addressed to a Pledgor and endorse
checks, notes, drafts, acceptances, money orders or other instruments or
documents constituting Collateral;
     (v) sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;
     (vi) adjust and settle claims under any insurance policy relating thereto;
     (vii) execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may reasonably determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;
     (viii) institute any foreclosure proceedings that the Collateral Agent may
reasonably deem appropriate;

6



--------------------------------------------------------------------------------



 



     (ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
     (x) to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may reasonably deem
appropriate;
     (xi) to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Collateral Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;
     (xii) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
     (xiii) to direct any parties liable for any payment in connection with any
of the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;
     (xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and
     (xv) do and perform all such other acts and things as the Collateral Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.
     This power of attorney is a power coupled with an interest and shall be
irrevocable until termination of this Agreement. The Collateral Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Collateral Agent
in this Agreement, and shall not be liable for any failure to do so or any delay
in doing so. The Collateral Agent shall not be liable for any act or omission or
for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Collateral Agent solely to protect, preserve and realize upon
its security interest in the Collateral.
     (b) Assignment by the Collateral Agent. The Collateral Agent may from time
to time assign the Secured Obligations to a successor Collateral Agent appointed
in accordance with the Credit Agreement, and such successor shall be entitled to
all of the protections, rights and remedies of the Collateral Agent under this
Agreement in relation thereto.
     (c) The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Pledgors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility

7



--------------------------------------------------------------------------------



 



for taking any necessary steps to preserve rights against any parties with
respect to any of the Collateral. In the event of a public or private sale of
Collateral pursuant to Section 7 hereof, the Collateral Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.
     (d) Voting and Payment Rights in Respect of the Pledged Equity.
     (i) So long as no Event of Default shall have occurred and be continuing,
each Pledgor may (A) exercise any and all voting and other consensual rights
pertaining to the Pledged Equity of such Pledgor or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement and (B) receive and retain any and all dividends (other than stock
dividends and other dividends constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Credit Agreement; and
     (ii) After the occurrence and during the continuation of an Event of
Default and after the Collateral Agent has provided written notice to the
Borrower, (A) all rights of a Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
clause (i)(A) above shall cease and all such rights shall thereupon become
vested in the Collateral Agent which shall then have the sole right to exercise
such voting and other consensual rights to the extent permitted by applicable
law, (B) all rights of a Pledgor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to clause (i)(B) above shall cease and all such rights shall thereupon
be vested in the Collateral Agent which shall then have the sole right to
receive and hold as Collateral such dividends, principal and interest payments
to the extent permitted by applicable law, and (C) all dividends, principal and
interest payments which are received by a Pledgor contrary to the provisions of
clause (ii)(B) above shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Pledgor, and shall be forthwith paid over to the Collateral Agent as Collateral
in the exact form received, to be held by the Collateral Agent as Collateral and
as further collateral security for the Secured Obligations.
     (e) Releases of Collateral. (i) If any Collateral shall be sold,
transferred or otherwise disposed of by any Pledgor in a transaction permitted
by the Credit Agreement, then the Collateral Agent, at the request and sole
expense of such Pledgor, shall promptly execute and deliver to such Pledgor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral. (ii) The Collateral Agent may release any of the Pledged
Equity from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.
     9. Application of Proceeds. After the occurrence and during the
continuation of an Event of Default, any payments received hereunder and any
proceeds of the Collateral, when received by the Collateral Agent or any holder
of the Secured Obligations in cash or its equivalent, will be applied in
reduction of the Secured Obligations as provided in the Credit Agreement.

8



--------------------------------------------------------------------------------



 



     10. Continuing Agreement.
     (a) This Agreement shall remain in full force and effect until such time as
the Secured Obligations (other than contingent indemnification obligations for
which no claims has been asserted) arising under the Loan Documents have been
paid in full and the commitments relating thereto shall have expired or been
terminated, at which time this Agreement shall be automatically terminated and
the Collateral Agent shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination and return all
possessory collateral; provided, however, that notwithstanding the foregoing, so
long as no Event of Default shall have occurred and be continuing, this
Agreement may be terminated, and the pledges and security interests hereunder
released, on payment in full of the Loan Obligations (other than contingent
indemnification obligations for which no claims has been asserted) and
termination of the commitments relating thereto.
     (b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including reasonable fees and
disbursements of counsel) incurred by the Collateral Agent or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.
     11. Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 1 hereof delivered by any
Pledgor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.
     12. Successors in Interest. This Agreement shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Collateral Agent and the holders of the Secured
Obligations and their successors and permitted assigns.
     13. Notices. All notices required or permitted to be given under this
Agreement shall be subject to the provisions of Section 11.02 of the Credit
Agreement.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.
     15. Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
     16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

9



--------------------------------------------------------------------------------



 



     17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     18. Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
     19. Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including real
property, securities or other investment property or other personal property
owned by a Pledgor), or by a guarantee, endorsement or property of any other
Person, then the Collateral Agent shall have the right to proceed against such
other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Collateral Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Collateral Agent shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Secured Obligations or any of the
rights of the Collateral Agent or the holders of the Secured Obligations under
this Agreement, under any other of the Loan Documents or under any other
document relating to the Secured Obligations.
     20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Pledgor” and have
all of the rights and obligations of a Pledgor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.
     21. Rights of Required Lenders. All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, may be exercised by the
Required Lenders to the extent permitted by applicable law.
[SIGNATURE PAGES FOLLOW]

10



--------------------------------------------------------------------------------



 



Each of the parties hereto has caused a counterpart of this Amended and Restated
Pledge Agreement to be duly executed and delivered as of the date first above
written.

          PLEDGORS:  HURON CONSULTING GROUP INC.,
A Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON CONSULTING
GROUP HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON CONSULTING
SERVICES LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        WELLSPRING MANAGEMENT
SERVICES LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON DEMAND LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer        HURON TECHNOLOGIES
INC.,
a Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer     

HURON CONSULTING GROUP INC.
AMENDED AND RESTATED PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



          COLLATERAL AGENT:  BANK OF AMERICA, N.A.,
as Collateral Agent
      By:   /s/ Bozena Janociak         Name:   Bozena Janociak        Title:  
Assistant Vice President     

HURON CONSULTING GROUP INC.
AMENDED AND RESTATED PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 1
Pledged Equity Interests
(i) Certificated Securities

                                      Number of   Certificate   Percentage
Pledgor   Issuer   Shares   Number   Ownership
 
                           
Huron Consulting Group Inc.
  Huron (UK) Limited     65       4       65 %
 
                           
Huron Consulting Group Holdings LLC
  Huron Technologies Inc.     100       C-16       100 %

(ii) Uncertificated Limited Liability Company Interests

                                      Number of   Certificate   Percentage
Pledgor   Issuer   Shares   Number   Ownership
 
                           
Huron Consulting Group Inc.
  Huron Consulting Group Holdings LLC     1       N/A       100 %
 
                           
Huron Consulting Group Holdings LLC
  Huron Consulting Services LLC     1     NA     100 %
 
                           
Huron Consulting Group Holdings LLC
  Wellspring Management Services LLC     1       N/A       100 %
 
                           
Huron Consulting Group Holdings LLC
  Huron Demand LLC     1       N/A       100 %

 



--------------------------------------------------------------------------------



 



                                      Number of   Certificate   Percentage
Pledgor   Issuer   Shares   Number   Ownership
 
                           
Huron Consulting Group Holdings LLC
  Huron Saudi Limited     13       N/A       3.25 %
 
                           
Huron Consulting Group Inc.
  Huron Middle East LLC     65       N/A       65 %
 
                           
Huron Consulting Group Inc.
  Huron Saudi Limited     247       N/A       61.75 %

 



--------------------------------------------------------------------------------



 



EXHIBIT 4(a)
IRREVOCABLE STOCK POWER
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
the following equity interests of                                         , a
                     corporation:

      No. of Shares   Certificate No.      

and irrevocably appoints
                                                             its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

                    By:           Name:           Title:        

 